Citation Nr: 0703781	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an earlier effective date than November 13, 
1995 for service connection for a seizure disorder.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to December 
1989 and from November 1990 to April 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran appeared and testified at a Videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2005; a copy of the hearing transcript is 
associated with the record.

The Board notes by way of clarification that, although in 
January 1999 the veteran appealed the original rating 
assignment (20 percent) for seizure disorder, the issue of 
original rating assignment for seizure disorder is not an 
issue on appeal.  This is because, following a February 1999 
statement of the case, the veteran did not enter a 
substantive appeal on the issue of original rating, and, in 
an August 1999 rating decision, the RO granted the maximum 
rating of 100 percent for service-connected seizure disorder 
for the entire period of the original appeal claim, from the 
effective date of service connection of November 13, 1995; 
therefore, this decision was a full grant of benefits in the 
original rating appeal, and there was legally no possible 
higher benefit for any period of the claim.  

The issue that is currently on appeal to the Board is, and 
should be characterized as, entitlement to an earlier 
effective date than November 13, 1995 for service connection 
for a seizure disorder.  Notwithstanding that the November 
1998 rating decision that originally assigned November 13, 
1995 as the effective date for service connection for seizure 
disorder became a final decision, because the September 2003 
claim for earlier effective date is the first claim for 
earlier effective date for service connection for seizure 
disorder following the assignment of effective date, and the 
RO had not denied a claim for an earlier effective date for 
service connection, the issue on appeal from the September 
2003 claim is entitlement to an earlier effective date than 
November 13, 1995 for service connection for a seizure 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

By way of procedural history, on November 13, 1995, the RO 
first received the veteran's claim for service connection for 
a seizure disorder.  In a November 1998 rating decision, the 
RO granted service connection for a seizure disorder, and 
assigned the effective date for service connection of 
November 13, 1995 (the date of receipt of the claim for 
service connection for seizure disorder); the veteran was 
notified of this effective date decision by letter dated 
December 15, 1998; the veteran did not enter a notice of 
disagreement with the (November 13, 1995) effective date 
assigned for service connection within one year of notice of 
the November 1998 rating decision.  In this regard, the Board 
notes that, although the veteran's January 1999 statement 
used the words "effective date," the reference was to a 
requested effective date of "December 1995," which is a 
date later than the November 1995 effective date for service 
connection actually assigned; therefore, the veteran's 
statement does not constitute a notice of disagreement with 
the assigned effective date for service connection (November 
13, 1995) because it expresses no disagreement with the 
effective date assigned, and does not express a desire to 
appeal the November 1995 effective date assigned.

In September 2003, the veteran effectively filed a claim for 
an earlier effective date than November 13, 1995 for the 
grant of service connection for seizure disorder.  In this 
claim to reopen, the veteran contends that the effective date 
should be January 1991 because that is the date during active 
service when she had brain surgery, or the effective date 
should be from the date of discharge from service in April 
1992; however, the legal question to be answered in this 
effective date claim, prior to reaching any question of 
degree of severity of seizure disorders prior to November 13, 
1995, is whether a claim for service connection for seizure 
disorder was received at any time prior to November 13, 1995. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that adequate notice has not been provided 
the veteran on the appealed issue of entitlement to an 
earlier effective date than November 13, 1995 for service 
connection for a seizure disorder.  While there may be no 
additional medical or lay evidence pertaining to symptoms for 
the period prior to November 13, 1995 that would aid in 
substantiating the claim for earlier effective date, the 
September 2003 letter to the veteran did not advise her of 
what is required to substantiate a claim for an earlier 
effective date for service connection, including the need to 
submit evidence that she filed, or the evidence of record 
raised, a claim for service connection for seizure disorder 
prior to November 13, 1995.   The veteran should also be 
advised of the relevant effective date statute and regulation 
regarding the assignment of effective date awards based on an 
original claim for compensation.  See 38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400(b)(ii)(B)(2)(i) (2006).

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A and 38 
C.F.R. 
§ 3.159, as well as VAOPGCPREC 7-2004, is 
fully satisfied regarding the issue of 
entitlement to an earlier effective date 
than November 13, 1995 for the grant of 
service connection for seizure disorder.  
In particular, VA must send the veteran a 
corrective notice that includes: (1) 
identification of the issue as 
entitlement to an earlier effective date 
than November 13, 1995 for the grant of 
service connection for seizure disorder, 
(2) an explanation as to the information 
or evidence needed to establish an 
effective date for service connection 
earlier than the date of receipt of 
service connection claim (November 13, 
1995), and (3) requests or tells the 
veteran to provide any evidence in her 
possession that pertains to evidence of 
submission of a claim for service 
connection prior to November 13, 1995.  
The claims file must include 
documentation that there has been 
compliance with VA's duty to notify a 
claimant regarding this earlier effective 
date issue.   

2.  When the notice requested has been 
completed, the RO should adjudicate the 
issue of entitlement to an earlier 
effective date than November 13, 1995 for 
the grant of service connection for 
seizure disorder on the merits with 
consideration of any additional evidence 
and appropriate specific effective date 
statute and regulations.  If the benefits 
sought are not granted, the appellant 
should be furnished a supplemental 
statement of the case, and should be 
afforded the applicable opportunity to 
respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this remand is to comply 
with due process of law that includes adequate notice 
regarding the evidence needed to substantiate a claim for 
earlier effective date for service connection.  The Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



